Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted J. Barthel on 2/17/2021.

The application has been amended as follows: 
In claim 1:
1.         (currently amended)  An improved process for synthesizing poly(amic acid) polymer, the process comprising the step of contacting under synthesis conditions and in a solvent system, (i) a cyclic tetracarboxylic dianhydride, and (ii) a diamine monomer, the improvement comprising using a solvent system consisting essentially of:
(A)       a first component consisting essentially of at least one of a sulfoxide and an alkyl phosphate, and
(B)       a second component consisting essentially of at least one of 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 3, 6 and 8-14 are indicated as allowable in the previous Office Action.

Claim 4 depends on allowed claim 3.

Claim 5 is amended. Presently it recites maleic anhydride as an additional monomer. Such entity is not disclosed by Kourtakis et al (US 20150044578), cited in a previous Office Action.

The new search does not reveal any references covering a subject matter of amended claim 5. 
The newly found closest prior art is represented by  Hwang et al (US 5919892). 
Hwang teaches a polyamic acid formed from diamine and tetracarboxylic acid dianhydride, having maleic anhydride as an end-capping agent (see claim 12).
However, Hwang does not teach such solvent as triethyl phosphate.

As a result, independent claims 1, 3 and 5 and dependent claims 4, 6, 8 and 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765